AP77.034
         FILED IN
                                                                         COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS
                                                                                         AUSTIN, TEXAS
      January 12, 2015                                                Transmitted 1/11/2015 10:16:59 PM
                                                                         Accepted 1/12/2015 7:12:33 AM
   ABEL ACOSTA, CLERK                                                                     ABEL ACOSTA
                                        AP AP 77,034                                             CLERK


   BRANDON DANIEL                                 *   IN THE COURT
           Appellant                              *




   VS.                                            *   OF CRIMINAL APPEALS


                                                  *   OF TEXAS


   THE STATE OF TEXAS
           Appellee                               *   AT AUSTIN, TEXAS



                         MOTION FOR EXTENSION OF TIME TO FILE
                                   APPELLATE BRIEF


   TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


           COMES NOW, BRANDON DANIEL, Appellant, and files this Motion for

   an Extension in which to file the Appellant's Brief. In support of this motion,

   appellant shows the Court the following:




           Appellant was convicted in the 403rd District Court of Travis County, Texas

   of the offense of Capital Murder. The Appellant was assessed Death. Appellant

   was sentenced on February 27, 2014.

                                            II.


           The deadline for filing the Appellant's Brief is January 5, 2015 and

   Appellant has requested three previous extensions.

                                            III.
      Attorney for the Appellant would further show the Court that he has been

diligent in preparing Appellant's brief in this case. Counsel has completed the

brief, but due to the nature of the case and sentence, counsel has asked two other

attorney's to verify his conclusions and analysis. Counsel is currently awaiting their

responses and modifications before filing the brief. Counsel will file the brief with

or without corrections, on or before Friday, January 16, 2015.

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant's Brief to January 16, 2015.



                                               Respectfully Submitted,

                                               ARIEL PAYAN
                                               Attorney at Law
                                               1012 Rio Grande
                                               Austin, Texas 78701
                                               (512)478-3900
                                               (512) 472-4102 (fax)



                                                 /s/ Ariel Payan
                                               ARIEL PAYAN
                                               State Bar No. 00794430
                                               Arielpayan@hotmail.com




                            CERTIFICATE OF SERVICE




      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File Appellate Brief has been
delivered to the Criminal District Attorney of said County Texas, on January 11,
2015 either by placing the same in the United States Mail, facsimile or electronic
transmission or by hand delivering the same.